[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                  FILED
                           ________________________       U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                March 7, 2006
                                No. 05-14291                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                  D. C. Docket No. 05-00068-CV-J-25-MMH


WILLIAM STEPHEN HALL,
                                                             Plaintiff-Appellant,


                                    versus


H. R. SMITH,
L. D. KITCHEN, et al.,

                                                          Defendants-Appellees.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (March 7, 2006)


Before DUBINA, BLACK and HULL, Circuit Judges.

PER CURIAM:
      William Stephen Hall appeals the district court’s dismissal of his complaint

for failure to state a claim. Hall filed a complaint pursuant to 42 U.S.C. § 1983

against police officers H.R. Smith, L.D. Kitchen, M.S. Bozeman (the Officers), and

the City of Jacksonville, Florida (the City), alleging: (1) the Officers’ actions

in forcibly entering his residence without a warrant and arresting him violated his

Fourth and Fourteenth Amendment rights under color of state law; and (2) the City

deliberately chose not to adequately train and supervise its employees, causing the

Officers to violate his constitutional rights. Hall asserts the district court erred in

dismissing his complaint without considering all of the evidence, namely, the

police record of his arrest and a tape of a 911 call, which, he alleges, showed:

(1) the Officers were not justified in entering and searching his apartment, (2) he

was falsely arrested, and (3) the City had an official policy of inadequately training

and supervising its employees. The district court did not err, and we affirm.

                                   I. DISCUSSION

      We review a grant of a motion to dismiss for failure to state a claim de novo,

accepting the allegations in the complaint as true and construing them in the light

most favorable to the plaintiff. Spain v. Brown & Williamson Tobacco Corp., 363

F.3d 1183, 1187 (11th Cir. 2004). “‘[A] complaint should not be dismissed for

failure to state a claim unless it appears beyond a doubt that the plaintiff can prove



                                            2
no set of facts in support of his claim which would entitle him to relief. Marsh v.

Butler County, Ala., 268 F.3d 1014, 1022 (11th Cir. 2001) (en banc) (citation

omitted).

A. Claims against the Officers

      “In order to prevail on a civil rights action under § 1983, a plaintiff must

show that he or she was deprived of a federal right by a person acting under color

of state law.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

The Fourth Amendment provides: “The right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures,

shall not be violated . . . .” U.S. Const. amend. IV. However, “a warrantless entry

by criminal law enforcement officials may be legal when there is compelling need

for official action and no time to secure a warrant.” United States v. Holloway, 290

F.3d 1331, 1334 (11th Cir. 2002) (internal quotations and citations omitted). We

have held “when exigent circumstances demand an immediate response,

particularly where there is danger to human life, protection of the public becomes

paramount and can justify a limited, warrantless intrusion into the home.” Id.

(upholding a warrantless search that was based on an anonymous 911 call, coupled

with the police officers’ personal observances upon arriving at the scene).




                                          3
      Furthermore, “probable cause constitutes an absolute bar to . . . § 1983

claims alleging false arrest . . . .” Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir.

1998). Probable cause exists when an arrest is “objectively reasonable under the

totality of the circumstances.” Id. (internal quotations and citations omitted).

There is probable cause “when the facts and circumstances within the officer’s

knowledge, of which he or she has reasonably trustworthy information, would

cause a prudent person to believe, under the circumstances shown, that the suspect

has committed, is committing, or is about to commit an offense.” Id. (internal

citations and quotations omitted). In addition, qualified immunity provides

complete protection for government officials sued in their individual capacities as

long as their conduct violates no “clearly established statutory or constitutional

rights of which a reasonable person would have known.” Williams v. Consolidated

City of Jacksonville, 341 F.3d 1261, 1267 (11th Cir. 2003) (internal quotations and

citations omitted). In evaluating whether an official is entitled to qualified

immunity, as a threshold matter, we must determine “whether [the] plaintiff's

allegations, if true, establish a constitutional violation.” Id. at 1268.

      With respect to Hall’s claims that the Officers unlawfully entered and

searched his apartment and unlawfully arrested him, the district court did not err in

concluding his complaint failed to allege facts showing the Officers violated his



                                            4
constitutional rights. Construing the complaint in the light most favorable to Hall,

it shows the Officers: (1) received a 911 call stating a female was being beaten;

(2) upon arriving, heard yelling and a female crying inside of Hall’s apartment;

(3) drew their guns, pointed them at Hall’s door, and told him to open it; and

(4) used a key to open Hall’s door after Hall had refused to let them in. In light of

these circumstances, the police officers were justified in entering Hall’s residence

without a warrant, as they were unable to verify that everyone inside the apartment

was safe. See Holloway, 290 F.3d at 1334. Furthermore, the complaint shows that,

after being told several times to get to the ground, the police officers used force to

place Hall on the ground, but Hall did not allege that he suffered any injuries

during his arrest. Because resisting an officer without violence to his person is a

crime in Florida, probable cause existed for Hall’s arrest. See Rankin, 133 F.3d at

1435; § 843.02, Fla. Stat. Moreover, the judicially-recognized fact that Hall

subsequently pled no contest and was adjudged guilty demonstrates his detention

was not unreasonable or unlawful. Accordingly, the district court did not err in

finding exigent circumstances existed for the warrantless entry and the subsequent

arrest was reasonable.

      Finally, because Hall failed to establish he was deprived of a constitutional

right, the district court did not err in concluding the Officers were entitled to



                                            5
qualified immunity. See Williams, 341 F.3d at 1268. Additionally, although Hall

asserts the district court erred in failing to consider all of the evidence, the district

court was not permitted to consider evidence outside of the pleadings in

determining whether to grant the defendant’s motion to dismiss. See Fed. R. Civ.

P. 12(b). Further, even accepting all of Hall’s allegations as true, they do not

establish the Officers were not justified in entering Hall’s apartment and arresting

him for resisting them.

B. Claims against the City

       “[I]t is well established that a municipality may not be held liable under

section 1983 on a theory of respondeat superior.” Davis v. DeKalb County Sch.

Dist., 233 F.3d 1367, 1375 (11th Cir. 2000). The Supreme Court requires “a

plaintiff seeking to impose liability on a municipality under § 1983 to identify a

municipal ‘policy’ or ‘custom’ that caused the plaintiff's injury.” Board of County

Comm’rs of Bryan County, Okl. v. Brown, 117 S. Ct. 1382, 1388 (1997). In

addition, a plaintiff must show “a municipal action was taken with . . . deliberate

indifference to its known or obvious consequences.” Davis, 233 F.3d at 1375-76.

Vague and conclusory allegations will not support a claim under § 1983. See

Marsh, 268 F.3d at 1036 n.16 (holding unsupported conclusions of law or mixed




                                             6
questions of fact and law have long been recognized as not to prevent a Fed. R.

Civ. P. 12(b) dismissal).

        Because Hall alleged no factual support for his conclusory statement that the

City had a policy or custom of grossly inadequate supervision and training of its

employees, the district court did not err in dismissing Hall’s claims against the

City.

                                  II. CONCLUSION

        The district court did not err in dismissing Hall’s complaint for failure to

state a claim.

        AFFIRMED.




                                            7